Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 21 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,682,886 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 15 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,682,887 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. June Rickey on 7 March 2022.

The application has been amended:  in the claims, please amend claims 16 and 17; please cancel claims 12, 13, and 14.
16. (Withdrawn, currently amended) The tire of claim 1, wherein only one cell is filled.  

17. (Withdrawn, currently amended) The tire of claim 16, wherein the shear band has tapered lateral ends.  

Election/Restrictions
Claim 1 is allowable. Claims 5 and 6, and claims 16 and 17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species between Species A1) and A2) (applicable to claims 16 and 17) and the election of species among Species B1) – B3) (applicable to claims 5 and 6) are hereby withdrawn and claims 5, 6, 16, and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 2, 5-8, 10, 11, and 15-17; and claim 3 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  Presently pending claim 1 requires at least that a) the first and second layers to be woven together and b) that the separation between the first and second layers to be 2 to 15 mm.  None of the cited references teaches both a) and b), with the most pertinent references of record (deemed to be the previously cited Vilcot reference and U.S. 2018/0361790 A1, both originating from Michelin and disclosing substantially similar subject matters) disclosing a respective 3D-woven shear band having a respective separation distance of 35 mm, which is outside of the instantly claimed range of 2 – 15 mm.  Furthermore, while b) is individually known in the art of shear bands (see the previously cited Summers reference), Summers cannot be combined with either of the most pertinent references, at least because the range disclosed in Summers is in direct contradiction to what is disclosed in the most pertinent references; further, the constructions and modes of operation of Summers is substantially different from those of the most pertinent references.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 3.  Specifically, while the prior art teaches filling of cells defined by 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to auxetic material and/or tire shear bands.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/Z. Jim Yang/Primary Examiner, Art Unit 1781